Affirmed and Memorandum Opinion filed August 29, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-12-01136-CR
                               NO. 14-12-01137-CR

                    RODNEY CRAIG GLOVER, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 232nd District Court
                             Harris County, Texas
                   Trial Court Cause Nos. 1328217 & 1328218

                 MEMORANDUM                       OPINION


      Appellant entered a plea of guilty to two counts of indecency with a child by
contact and, pursuant to a plea bargain agreement with the State, the trial court
placed appellant on five years’ deferred adjudication probation.           The State
subsequently filed a motion to adjudicate appellant’s guilt; the trial court found all
allegations to be true, and assessed punishment at four years in prison. Appellant
filed a timely notice of appeal.

      Appellant’s appointed counsel filed a brief in which she concludes the
appeals are wholly frivolous and without merit. The brief meets the requirements
of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
forty-five days has passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeals are wholly frivolous and without merit. Further, we find no reversible
error in the record. We are not to address the merits of each claim raised in an
Anders brief or a pro se response when we have determined there are no arguable
grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim.
App. 2005).

      Accordingly, in each case the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Frost, Boyce, and Jamison.
Do Not Publish — TEX. R. APP. P. 47.2(b).



                                         2